DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “frame” as described in the specification. For example, structural detail of frame is not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 17 and including all the depending claims 4, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 3, 9, 17 recite “radial depth”. It is not clear what radial depth refers to. The specification does not clearly define what radial depth is. The bolded phrase makes the claimed limitations indefinite, because it is not clear if the bolded limitation refers to depth of irregularities as it is described in the specification in paragraphs 14, 92-95. More clarification is required.






Allowable Subject Matter
Claims 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14 is only objected because it is depending on allowable claim.
Claims 2-9, 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claim being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration of the claim with respect to the prior art will be necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 12, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (KR 20180006570 A).

Claim 1: Chang discloses an evaporator unit (i.e., 100) comprising: 
	an evaporator (i.e., 120) comprising an evaporation pipe (i.e., 121 evaporation piping) and a plurality of heat exchange fins (i.e., 123), the evaporation pipe (i.e., 121) passing through the plurality of heat exchange fins (i.e., 123); and 
a defrost heater (i.e., 40) disposed vertically below the evaporator (i.e., 120), the defrost heater (i.e., 40) comprising: 
a heating line (i.e., heating wire 43 used as heating line), and 
a heating pipe (i.e., 44) that accommodates the heating line (i.e., 43) and extends in a longitudinal direction (i.e., see FIG.8), the heating pipe (i.e., 44) having a surface profile (i.e., inherent) that is defined at one or more surfaces (i.e., inherent see FIG.8) of the heating pipe (i.e., 44) and extends along the longitudinal direction (i.e., see FIG.8).  

    PNG
    media_image1.png
    368
    308
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    488
    352
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    266
    364
    media_image3.png
    Greyscale




Claim 11: Chang discloses the apparatus as claimed in claim 1, wherein the defrost heater (i.e., 40) further comprises: 
a lead wire (i.e., 43); 
a cold pin (i.e., 42) having one end connected (i.e., inherent) to an end (i.e., inherent) of the lead wire (i.e., 43); and 
a shrinkable tube (i.e., 45) that covers an end (i.e., inherent) of the heating pipe (i.e., 44).  

Claim 12: Chang discloses the apparatus as claimed in claim 1, wherein the heating pipe (i.e., 44) comprises: 
an upper body (i.e., inherent) that extends in a horizontal direction (i.e., see FIG.8); and 
a lower body (i.e., inherent) that is bent from the upper body (i.e., see FIG.8) and located vertically below the upper body (i.e., inherent).  

Claim 15: Chang discloses a refrigerator (i.e., 10) comprising: 
a cabinet (i.e., 11) that defines a storage compartment configured to store food and an evaporation chamber (i.e., storage chamber used as evaporation chamber; storage chamber for cooling storage compartment) configured to generate cooling air for cooling the storage compartment; 
a door (i.e., 13) coupled to the cabinet (i.e., 11) and configured to open and close at least a portion of the storage compartment (i.e., functional language); and 
an evaporator unit (i.e., heat exchangers 100 used as evaporator unit) accommodated in the evaporation chamber (i.e., storage chamber used as evaporation chamber), the evaporator unit (i.e., 100) comprising: 
an evaporation pipe (i.e., 121), 
a frame (i.e., 125) that supports the evaporation pipe (i.e., 121), 
an evaporator (i.e., 120) comprising a plurality of heat exchange fins (i.e., 123), the evaporation pipe (i.e., 121) passing through the plurality of heat exchange fins (i.e., 123), and 
a defrost heater (i.e., 40) disposed vertically below the evaporator (i.e., 120), wherein the defrost heater (i.e., 40) comprises: 
a heating line (i.e., heating wire 43 used as heating line), and 
a heating pipe (i.e., 44) that accommodates the heating line (i.e., 43) and extends in a longitudinal direction (i.e., see FIG.8), the heating pipe (i.e., 44) having a surface profile (i.e., inherent) that is defined at one or more surfaces (i.e., inherent see FIG.8) of the heating pipe (i.e., 44) and extends along the longitudinal direction (i.e., see FIG.8).  

Claim 18: Chang discloses the apparatus as claimed in claim 15, wherein the defrost heater (i.e., 40) further comprises: 
a lead wire (i.e., 43); 
a cold pin (i.e., 42) having one end connected (i.e., inherent) to an end (i.e., inherent) of the lead wire (i.e., 43); and 
a shrinkable tube (i.e., 45) that covers an end (i.e., inherent) of the heating pipe (i.e., 44).  

Claim 19: Chang discloses the apparatus as claimed in claim 15, wherein the heating pipe (i.e., 44) comprises: 
an upper body (i.e., inherent) that extends in a horizontal direction (i.e., see FIG.8); and 
a lower body (i.e., inherent) that is bent from the upper body (i.e., see FIG.8) and located vertically below the upper body (i.e., inherent).  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR 20180006570 A).

Claim 10: Chang discloses the apparatus as claimed in claim 1, wherein a distance (i.e., distance inherent between 43 and 44; see FIG.8) between an outer circumferential surface (i.e., inherent) of the heating line (i.e., 43) and the heating pipe (i.e., 44), but 
Chang fails to disclose a minimum distance between an outer circumferential surface of the heating line and the heating pipe is about 1.5 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Chang to include a minimum distance between an outer circumferential surface of the heating line and the heating pipe is about 1.5 mm as a matter of design choice for the purpose of creating space to accommodate cold pin and heating wire in heating pipe, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Please note that in the instant application, the applicant does not disclose any criticality for the claimed limitations (Optimum value: MPEP 2144.05 II-B).

Claim 16: Chang discloses the apparatus as claimed in claim 15, wherein the heating pipe (i.e., 44) has a hollow cylindrical shape (i.e., it is hollow cylindrical; see FIG.8), except, wherein a cross section of each of an inner circumferential surface and an outer circumferential surface of the heating pipe has a wavy shape defined by the surface profile. The configuration/shape of the claimed heating pipe is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed heating pipe is significant in order to enhance heat transfer (Change of Shape: MPEP 2144.04).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to refrigerator:
Picanco (2021/0003339 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763